DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments filed on 10/14/2021 with respect to the rejection(s) of claims 1, 3, 10, and 18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claims 1-20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Yokomitsu et al. (US 20180176500 A1) and Murayama (US 20070201389 A1).

Regarding claim 1, Batra teaches a device (Batra, Fig. 1, primary device 130a) comprising: a memory; and at least one processor (Batra, Fig. 10) configured to: (Batra, Fig. 1 and Pars. 54-58, primary device 130a (i.e. device), device 110-a (i.e. wireless device)); connect to the wireless device using the link key (Batra, Fig. 1 and Pars. 57-58 & link key known as pairing information (Batra, Par. 61)).
However, Batra fails to teach the device further comprising: disconnecting from the wireless device, automatically and without user input, delete the link key when the timer reaches a timeout value without having reconnected to the wireless device using the link key.
 Yokomitsu teaches wearable camera 10 (i.e. device) deletes pairing information, after a lapse of a certain time (for example, 12 hours) from a last communication time (i.e. disconnecting) from the common trigger box 100a (i.e. wireless device) (Yokomitsu, Figs. 5-6 and Pars. 104-107).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Yokomitsu into Batra to support periodic execution of set up of wireless communication (Yokomitsu, Par. 7).
However, the combination of Batra and Yokomitsu does not explicitly mention the pairing between the two devices as taught above by Batra “involves one device requesting to pair with another device” (i.e. “receive a request to temporarily pair with a wireless device”).  Also, the combination of after a lapse of a certain time (for example, 12 hours) as taught above by Batra is based upon “initiate a timer”.
Murayama teaches the pairing between the two devices “involves one device requesting to pair with another device” (i.e.   “receive a request to temporarily pair with a wireless device”) (Murayama, Fig. 2 and Pars. 27-28).  
Further, Murayama teaches a real-timer processing is started up, "temporary PIN code valid time (minutes)" is decremented every time. Accordingly, if the value obtained by decrementing becomes zero, this means that the valid time period has elapsed, then the PIN code is deleted (Murayama, Fig. 12 and Pars. 79, 93) & PIN code is known as pairing information (Murayama, Pars. 48-49)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Murayama into the combination of Batra and Yokomitsu to reserves the data accordingly (Murayama, Par. 28).

Regarding claim 2, the combination of Batra, Yokomitsu and Murayama teaches previous claim. The combination further teach the device of claim 1, wherein the at least one processor is further configured to: reconnect to the wireless device using the link key when a request to reconnect to the wireless device is received prior to the timer reaching a timeout value (after disconnected at S13, reconnect with CTB device by repeat S2-S7 (Yokomitsu, Fig. 6 and Pars. 128-129) before predetermined timer elapsed (Yokomitsu, Fig. 6, S8 and s125).

Regarding claim 3, the combination of Batra, Yokomitsu and Murayama teaches previous claim. The combination further teach the device of claim 1, wherein the device is paired with, and connected to, another wireless device using another link key when the request to temporarily pair with the wireless (Batra, Fig. 1 and Pars. 54-58, primary device 130a (i.e. device), device 130b (i.e. another wireless device), device 110-a (i.e. wireless device)).

Regarding claim 9, the combination of combination of Batra, Yokomitsu and Murayama teaches previous claim.  The combination further teaches the device of claim 1, wherein the at least one processor is further configured to: transmit an indication to the wireless device that the link key corresponds to a temporary pairing which indicates that that the wireless device should, automatically and without user input (Murayama, Pars. 27-30), delete the link key when a timer initiated upon disconnecting from the device reaches the timeout value without having reconnected to the device using the link key (Yokomitsu, Fig. 5 and Pars. 104-107).


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Yokomitsu et al. (US 20180176500 A1) and Murayama (US 20070201389 A1) and further view of Devaraj et al. (US 20180182389 A1).

Regarding claim 4, the combination of Batra, Yokomitsu and Murayama teaches previous.
However, the combination fails to teach the device of claim 3, wherein the device and the other wireless device are associated with a first user account and the wireless device is associated with a second user account.
Devaraj teaches that the devices (i.e. the device and the other wireless device)) associated with a group account identifier (i.e. first user account) and the other device(s) (i.e. the wireless device) associated with another group account identifier (i.e. second user account) (Devaraj, Fig. 3 and Par. 103).


Regarding claim 6, the combination of Batra, Yokomitsu and Murayama and Devaraj teaches previous. The combination further teaches the device of claim 4, wherein the at least one processor is further configured to: continue to store the other link key after disconnecting with the other wireless device including when the timer reaches the timeout value without having reconnected with the other wireless device using the other link key (Murayama, Pars. 47-48, 59). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Yokomitsu et al. (US 20180176500 A1) and Murayama (US 20070201389 A1) and further view of Devaraj et al. (US 20180182389 A1) and further in further view of Sinibaldi et al.  (US 10063688 B1).

Regarding claim 5, the combination Batra, Yokomitsu and Murayama and Devaraj teaches previous. The combination further teaches device of claim 4, wherein the at least one processor is further configured to: securely store the other link key on “security database’ (Link Key (pairing information) for device 130-a and device 130-b is stored in ‘security database’ (Batra, Par. 54) & Table 702 stores permanent pairing information (Murayama, Pars. 47-49)) and not store the link key on the server (manages "temporary pairing information" without storing the temporary pairing information (Murayama, Pars. 28-30)).
However, the combination does not explicitly mention the security database is on a server.
 ((Sinibaldi, Fig. 1 and Col. 11 Lines 45-65).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Sinibaldi into the combination of Batra, Yokomitsu and Murayama and Devaraj in order to store the pairing information on server for storage in database (Sinibaldi, Col. 11 Lines 45-65).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Yokomitsu et al. (US 20180176500 A1) and Murayama (US 20070201389 A1) and further view of Devaraj et al. (US 20180182389 A1), and further in further view of Sarkar et al. (US 20190289653 A1).

Regarding claim 7, the combination Batra, Yokomitsu and Murayama and Devaraj teaches previous. The combination does not explicitly teach the device of claim 4, wherein the wireless device and other wireless device comprise wireless audio output devices (Batra, Fig. 1 and Pars. 46-48, primary device 130a (i.e. device) and device 130b (i.e. another wireless device) are earbuds). The combination further teaches audio is streamed between the device 110-a (i.e. wireless device) and paired device 115-a (paired device comprising: primary device 130a (i.e. device) and device 130b (i.e. another wireless device) (Batra, Fig. 1 and Par. 42).
However, the combination does not explicitly teaches the device wherein the at least one processor is further configured to: stream a first audio stream to the wireless device and concurrently stream a second audio stream to the other wireless device.
Sarkar teaches the system (Fig. 6 and Par. 49), wherein processor of the endpoint (Sarkar, Fig. 3A and Par. 59) communicates/streams call audio to the first wireless headset communicate/stream audio (Sarkar, Fig. 4B, step 452 and Par. 60) and also to the second wireless headset (Sarkar, Fig. 4B, step 462 and Par. 65).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Sakar into the combination of Batra, Yokomitsu and Murayama and Devaraj to provide secure conference call.

Regarding claim 8, the combination of Batra, Yokomitsu and Murayama, Devaraj and Sakar teaches previous.  The combination further teaches the device of claim 7, wherein the at least one processor is further configured to: continue to stream the first audio stream to the wireless device after disconnecting from the other wireless device (communicates/streams call audio to the first wireless headset when the call endpoint is not connected (i.e. disconnected) to the second headset (Sarkar, Fig. 4B, step 452)). 


Claims 10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Jung et al. (US 20120272055 A1).

Regarding claim 10, Batra teaches a method (Batra, Fig. 10) comprising: wherein the wireless DB2/ 41741937.1Page 3 of 13Application No.: 16/428,652Docket No.: 122202-6324 (P41804US 1) device is paired with the electronic device (Batra, Fig. 1 and Pars. 54-55, primary device 130a (i.e. electronic device) is paired with device 130b (i.e. wireless device)) and the wireless device is not paired with the other electronic device (Batra, Fig. 1 and Pars. 54-55, device 130b (i.e. wireless device) is not paired with device 110-a (i.e. another electronic device)); generating a link key for a connection between the other electronic device and the wireless device (Batra, Fig. 1 and Pars. 56-58, generate LTK value to be used with the device 110-a (i.e. another electronic device)), the link key being different (Batra, Fig. 1 and Pars. 54-58, LTK encrypt the LE connection between device 130-a and device 130-b (is different) from LTK value to be used with the device 110-a); and transmitting the link key to the wireless device and the other electronic device (Batra, Fig. 1 and Pars. 54-58,  LTK and the identity information (IRK.sub.P, A.sub.P) are distributed to the device 110-a and the secondary device 130), wherein the other electronic device is configured to initiate a connection with the wireless device (Batra, Fig. 1 and Par. 49, a device 110-a attempting to connect to a paired device 115-a) based at least in part on the link key (Batra, Fig.1 and Par. 58) without having paired with the wireless device (Batra, Fig.1 and Par. 60).
However, Batra does not explicitly teach the method further comprising: receiving, by an electronic device and from another electronic device, a request to connect to a wireless device that is connected to the electronic device.
Jung teaches transmitting from a second device to the coordinator second pairing information indicating that a second device is to establish a third secured link with first device (Jung, Fig. 1 and Par. 21)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Jung into Batra to establish a secured link (Jung, Par. 114).

Regarding claim 18, Batra teaches a system (Batra, Fig. 1) comprising: an electronic device (Batra, Fig. 1, device 110-a (i.e. electronic device)) comprising a memory and at least one processor (Batra, Fig. 10) configured to: (Batra, Fig. 1 and Pars. 54-55, primary device 130a (i.e. proximate electronic device) is paired with device 130b (i.e. wireless audio output device)), wherein the electronic device is not paired with the wireless audio output device (Batra, Fig. 1 and Pars. 54-55, device 110-a (i.e. electronic device) is not paired with device 130b (i.e. wireless audio output device)); receive, from the proximate electronic, a link key for connecting to the wireless audio output device (Batra, Fig. 1 and Pars. 54-58,  LTK and the identity information (IRK.sub.P, A.sub.P) are distributed to the device 110-a and the secondary device 130); initiate a Bluetooth connection with the wireless audio output device (Batra, Fig. 1 and Par. 49, a device 110-a attempting to connect to a paired device 115-a) based at least in part on the link key (Batra, Fig.1 and Par. 58) and without having paired with the wireless audio output device (Batra, Fig.1 and Par. 60); and stream the audio to the wireless audio output device via the Bluetooth connection (audio is streamed between the device 110-a (i.e. electronic device) and paired device 115-a (paired device 115-a comprising: primary device 130a (i.e. proximate electronic device) and device 130b (i.e. wireless audio output device)) (Batra, Fig.1 and Pars. 42, 47-48).
However, Batra does not explicitly teaches the system further comprising: transmit, to the proximate electronic device, a request to stream audio to the wireless audio output device connected to the proximate electronic device.
Jung teaches transmitting from a second device to the coordinator second pairing information indicating that a second device is to establish a third secured link with first device (Jung, Fig. 1 and Par. 21)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Jung into Batra to establish a secured link (Jung, Par. 114).

Regarding claim 19, the combination of Batra and Jung teaches previous claim.  The combination further teaches the system of claim 18, wherein the at least one processor of the electronic device is further configured to: receive, from the proximate electronic device, a communication address (Batra, Fig. 1 and Par. 57); and initiate the Bluetooth connection with the wireless audio output device (Batra, Fig. 1 and Par. 49, a device 110-a attempting to connect to a paired device 115-a) based at least in part on the link key and the communication address (Batra, Fig.1 and Par. 58) and without having paired with the wireless audio output device (Batra, Fig.1 and Par. 60). 


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Jung et al. (US 20120272055 A1) and in further view of Xie et al. (US 20150372746 A1)

Regarding claim 11, the combination of Batra and Jung teaches previous claim.  The combination further teaches the method of claim 10, further comprising: transmitting, to the wireless device, the communication address corresponding to the other electronic device in conjunction with transmitting the link key to the wireless device (Batra, Fig. 1 and Par. 57, primary device 130a (i.e. electronic device), device 130b (i.e. wireless device), device 110-a (i.e. another electronic device); and transmitting, to the other electronic device, another communication address corresponding to the wireless device in conjunction with transmitting the link key to the other electronic device (Batra, Fig. 1 and Par. 58, primary device 130a (i.e. electronic device), device 130b (i.e. wireless device), device 110-a (i.e. another electronic device), wherein the other electronic device is configured to initiate the connection with the wireless device based at least in part on the link key and the other communication address corresponding to the wireless device without having paired with the wireless device (Xie, Pars. 73-75). 

Xie teaches such feature (Xie, Par. 70-76). Xie also teaches the two devices that have paired once may establish a BLUETOOTH connection using a previously stored BD address and link key at a next connection without the pairing process (Xie, Par. 70-76).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Xie into the combination of Batra and Jung to receive BLUETOOTH device (BD) address from nearby device (Xie, Par. 70).

Regarding claim 12, the combination of Batra, Jung and Xie teaches previous claim.  The combination further teaches the method of claim 11, further comprising: initiating, by the other electronic device and without having paired with the wireless device (Batra, Fig. 1 and Par. 49, a device 110-a attempting to connect to a paired device 115-a), the connection with the wireless device using the link key and the communication address corresponding to the wireless device (Batra, Fig.1 and Par. 60),

Regarding claim 13, the combination of Batra, Jung and Xie teaches previous claim.  The combination further teaches the method of claim 12, wherein the connection initiated by the electronic device with the wireless device without having paired with the wireless device comprises a Bluetooth connection (Batra, Fig.1 and Par. 48, 60)


14 is rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Jung et al. (US 20120272055 A1) and in further view of Khasawneh et al. (US 20090081999 A1).

Regarding claim 14, the combination of Batra and Jung teaches previous claim.  
However, the combination fails to teach the method of claim 10, further comprising: automatically, and without user input, reconnecting to the wireless device using the other link key upon termination of the connection between the wireless device and the other electronic device. 
Khasawneh teaches if one or more connections get dropped, then the conference hub page (connect or reconnect) those dropped connections (Fig. 1 Pars. 55-58).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Khasawneh into the combination of Batra and Jung to implement a flexible paging scheme for a connection or reconnection.


Claims 15 is under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Jung et al. (US 20120272055 A1) and in further view of Iinuma et al. (US 20120084446 A1).

Regarding claim 15, the combination of Batra and Jung teaches previous claim. 
However, the combination does not explicitly teach claim 15.
Iinuma teaches the method of claim 10, further comprising: receiving, by the electronic device, a request to reconnect with the wireless device while the wireless device is connected to the other electronic device (Iinuma, Fig. 1 and Par. 32, device 1 sends a connection request to the electronic device 3 for connecting to the connection target electronic device 3 while electronic device 3 is connected to the electronic device 2); and reconnecting, responsive to receiving the request, to the wireless device using the other link key, wherein the reconnecting causes the wireless device to disconnect from the other electronic device (Iinuma, Fig. 1 and Par. 35, disconnect the connection between the electronic device 3 and the electronic device 2). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Iinuma into the combination of Batra and Jung to allow the switching of connections between multiple devices (Iinuma, Par. 7).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Jung et al. (US 20120272055 A1) and in further view of Iinuma et al. (US 20120084446 A1) and further in further view of Yokomitsu et al. (US 20180176500 A1).

Regarding claim 16, the combination of Batra, Jung and Iinuma teaches previous claim.  
However, the combination fails to teach the method of claim 15, wherein the wireless device is configured to delete the link key (i.e. pairing information) for the connection with the other electronic device after reconnecting to the electronic device. 
Yokomitsu teaches after the reconnection (Fig. 6, S2-s7), wearable camera 10 (i.e. device) deletes pairing information, after a lapse of a certain time (for example, 12 hours) from a last communication time (i.e. disconnecting) from the common trigger box 100a (i.e. wireless device) (Yokomitsu, Figs. 5-6, S9 and Pars. 104-107). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Yokomitsu into the  (Yokomitsu, Par. 7).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Jung et al. (US 20120272055 A1) and in further view of Devaraj et al. (US 20180182389 A1).

Regarding claim 17, the combination of Batra and Jung teaches previous claim.  
However, the combination fails to teach the method of claim 10, wherein the electronic device and the wireless device are associated with a first user account and the other electronic device is associated with a second user account that differs from the first user account.
Devaraj teaches that the devices (i.e. the device and the other wireless device)) associated with a group account identifier (i.e. first user account) and the other device(s) (i.e. the wireless device) associated with another group account identifier (i.e. second user account) (Fig. 3 and Par. 103).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Devaraj into the combination of Batra and Jung to register the device a particular group account.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Jung et al. (US 20120272055 A1) and in further view of Yokomitsu et al. (US 20180176500 A1) and Murayama (US 20070201389 A1).

Regarding claim 20, the combination of Batra and Jung teaches previous claim.  
However, the combination fails to teach claim 20.
Yokomitsu teaches the system of claim 18, wherein the at least one processor of the electronic device is further configured to:  (Yokomitsu, Figs. 5-6 and Pars. 104-107, wearable camera 10 deletes pairing information, after a lapse of a certain time (for example, 12 hours) from a last communication time (i.e. disconnecting) from the common trigger box 100a (i.e. wireless audio output device)); reconnect to the wireless audio output device using the link key when a reconnection request is received from the wireless audio output device (Fig. 6, S2-S7) prior to the timer reaching a timeout value (Fig. 6, S8); and automatically and without user input, delete the link key when the timer reaches the timeout value without having received the reconnection request from the wireless audio output device (Fig. 6, S9). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Yokomitsu into the combination of Batra and Jung to support periodic execution of set up of wireless communication (Yokomitsu, Par. 7).
However, the combination of Batra, Jung and Yokomitsu does not explicitly mention the “after a lapse of a certain time (for example, 12 hours) as taught above by Batra is based upon “initiate a timer”.
Murayama teaches a real-timer processing is started up, "temporary PIN code valid time (minutes)" is decremented every time. Accordingly, if the value obtained by decrementing becomes zero, this means that the valid time period has elapsed, then the PIN code is deleted (Murayama, Fig. 12 and Pars. 79, 93) & PIN code is known as pairing information (Murayama, Pars. 48-49)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Murayama into the combination of Batra, Jung and Yokomitsu to reserves the data accordingly (Murayama, Par. 28).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Romano et al. US 20190052721 A1
[0006] Bluetooth devices can pair with one another to configure wireless communication between the devices. Pairing involves one device requesting to pair with another device. A link key is generated and used by both devices to encrypt communication between the devices. After successfully pairing, two devices may store the link key for future connections between the two devices. This is referred to as bonding the two devices together. Two devices that have previously successfully paired and bonded together are able to establish an encrypted connection without requiring another pairing process. The connection setup between two bonded devices is faster and more convenient for a user compared with repeating the pairing process. In current Bluetooth implementations, bonding is done between two specific devices. For each additional device, a separate pairing and bonding process must take place. Thus, there is a 1:1 binding between two devices.
[0015] The user's device 110 and the device 120 may pair and bind as known via the Bluetooth protocol. As part of the binding, the user's device 110 learns the address of the device 120 and the link key to use to communicate with the device 120. The user's device 110 may store the link key and the address of the device 120. The user's device 110 may use the stored link key and the address to communicate with the device 120 without requiring another paring and binding process.
0024] At 230, the device profile is received by the receiving device. In an example, the device profile is received for a profile store. The profile store may be located on a same device as the agent, on another device, on a cloud system, etc. At 240, the receiving device uses the profile to configure itself. In an example, an agent uses the device profile to configure the receiving device. After configuration, the receiving device will be configured to look like the device the user device originally paired and bonded with. At 250, the receiving device and the user device establish a connection. The connection is established based upon the configured receiving device. The user device will look for a device having the address that is stored in the device profile. The receiving device will have this address after the receiving device is configured based upon the device profile. In addition, both the user device and the receiving device use the link key to encrypt the data. As the link key is stored both in the user device and the device profile, the link key does not need to be created or transferred between the devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/19/2021